Exhibit 10.19

FORM OF

ACKNOWLEDGEMENT AND AGREEMENT

As a condition of, and in consideration of, the retention bonus in the gross
amount of One Hundred Thousand Dollars ($100,000.00), which will be paid, less
applicable withholding taxes (the “Bonus”), to you in the next payroll
(scheduled for May 31, 2013) in accordance with the payroll policies and
practices of Fusion-io, Inc. (the “Company”), I hereby agree to the following
terms and conditions of this Acknowledgement and Agreement (this
“Acknowledgement”):

 

  1. Bonus Clawback.

(a) If, at any time prior to November 22, 2013, the Company terminates your
employment with the Company for Cause or you resign from such employment for any
reason other than Good Reason, you agree to repay the Bonus to the Company.

(b) In the event (i) the Company terminates your employment with the Company
without Cause; or (ii) you terminate your employment with the Company for Good
Reason; or (iii) your employment terminates with the Company as a result of your
death or Disability, at any time, you will not be required to repay any portion
of the Bonus to the Company.

(c) The terms “Cause,” “Good Reason,” and “Disability” shall have the meanings
ascribed to them in your Involuntary Termination Severance Agreement with the
Company.

 

  2. General Provisions.

(a) This Acknowledgement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. The California state
courts in Santa Clara County and/or the United States District Court for the
Northern District of California shall have exclusive jurisdiction and venue over
all controversies in connection with this Acknowledgement.

(b) The provisions of this Acknowledgement shall survive the termination of my
employment and the assignment of this Acknowledgement by the Company to any
successor in interest or other assignee. This Acknowledgement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns

(c) I agree and understand that nothing in this agreement shall confer any right
with respect to continuation of employment by the Company, nor shall it
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without Cause.

 

ACKNOWLEDGED AND AGREED: Signature:  

 

Print Name:  

 

Date:  

 